IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50987
                         Summary Calendar


JOHN MORGAN WILSON,
also known as Yahya Al-Tariq,

                                Plaintiff-Appellant,

versus

TEXAS BOARD OF CRIMINAL JUSTICE; WAYNE SCOTT, Executive
Director of Texas Department of Criminal Justice Institutional
Division; GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; KENNETH GREEN, JR., Assistant
Warden, A. D. Hughes Unit, also known as FNU Green; CHARLES LEE
BELL, A. D. Hughes Unit, also known as Bell, Assistant Warden;
STEPHEN BURKETT, A. D. Hughes Unit, also known as Berkett,
Captain; GRACE KENNEDY, Unit Grievance Investigator, A. D. Hughes
Unit, also known as FNU Kennedy; BRIAN WARREN, Correctional
Officer III, A. D. Hughes Unit, also known as FNU Warren; KENNETH
HALL, Correctional Officer III, A. D. Hughes Unit; KAREN WILEY,
Mail Room Officer, A. D. Hughes Unit, also known as K. Wiley;
DEBRA BROCK, Mail Room Officer, A. D. Hughes Unit, also known as
D. Brock; JUAN HARMON, Gang Investigating Officer, A. D. Hughes
Unit, also known as FNU Harmon; STACY STOVALL, Administrative
Technician, A. D. Hughes Unit, also known as FNU Stovall; ANTHONY
PATRICK, 2nd Shift, A. D. Hughes Unit, also known as Patrick,
Sergeant; MICHAEL A. GLIMP, 2nd Shift, A. D. Hughes Unit, also
known as Unidentified Glimp, Lieutenant; ROBERT REDMOND,
Correctional Officer III, A. D. Hughes Unit, also known as
Redman,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-00-CV-109
                       --------------------
                          March 21, 2002

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
                           No. 01-50987
                                -2-

     John Morgan Wilson, a/k/a Yahya Al-Tariq, a Texas prisoner

(# 259316), has filed a motion for leave to proceed in forma

pauperis (“IFP”) on appeal following the district court’s order

granting the defendants’ motion for summary judgment and

dismissing his 42 U.S.C. § 1983 complaint.   By moving for IFP

status, Wilson is challenging the district court’s certification

that IFP status should not be granted on appeal because his

appeal is not taken in good faith.    See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3).

     By failing to argue in the brief in support of his IFP

application most of the substantive claims that were set forth in

his civil rights complaint, Wilson has abandoned those claims.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).      He

has preserved only two of those claims in his brief.

     Wilson argues that prison officials violated his First

Amendment rights by prohibiting him from corresponding with

members of the Black Muslims or Muhammad’s Fruit of Islam.

Wilson acknowledges that the Texas Department of Criminal Justice

(“TDCJ”) does not recognize these groups as legitimate prison

organizations.   Prison officials are authorized to limit

correspondence between prisoners when such limitations are

“logically connected to . . . legitimate penological objectives.”

See Turner v. Safley, 482 U.S. 78, 91 (1987).   Wilson has not

demonstrated that the prohibitions at issue were not justified by

“legitimate penological interests.”




R. 47.5.4.
                            No. 01-50987
                                 -3-

     Wilson also asserts that he was falsely disciplined for

getting a tattoo, even though he had entered the prison system

with the tattoo.   A challenge to the procedures used in a prison

disciplinary proceedings is not cognizable under 42 U.S.C. § 1983

unless the result of such proceeding has been overturned or

otherwise invalidated.    See Clarke v. Stalder, 154 F.3d 186, 189

(5th Cir. 1998) (en banc); Heck v. Humphrey, 512 U.S. 477, 486-87

(1994); Edwards v. Balisok, 520 U.S. 641, 648 (1997).

     Wilson has failed to show that his appeal of the district

court’s dismissal of his complaint is taken in good faith.

Accordingly, Wilson’s request for IFP status is DENIED, and his

appeal is DISMISSED as frivolous.    See Baugh, 117 F.3d at 202 &

n.24; 5TH CIR. R. 42.2.

     IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS.